Title: To James Madison from William C. C. Claiborne, 24 October 1805
From: Claiborne, William C. C.
To: Madison, James


          
            Sir,
            New Orleans October 24th. 1805
          
          I am sorry to inform you of the embarrassments to which the Citizens of the United States are subjected who navigate the Mobile River. All american Vessels passing by the Town of Mobile, are brought to and a duty of   per cent exacted both on imports and Exports. These duties are even required on Articles passing to and from the Garrisons and Factories of the United States. I have addressed on this occasion, a Letter to Mr. Morales, by whom it is said this proceeding was Authorized, but in his answer, which was this morning received, he professes to be unacquainted with the particulars, and declines any interference until he should advise upon the subject with the Governor of West Florida.
          I have certain information of the arrival at Pensacola of four hundred troops from Havana and that a much larger number is daily expected. I also learn from a source entitled to credit that three hundred men are ordered from Pensacola to Baton Rouge and that eight hundred Spanish troops have lately been posted on the frontier of the Province of Taxus. It is a fact known to me that a Spanish Agent has contracted with a Merchant of this City for the delivery at the Town of Mobille of four thousand barrels of flour and that this same Agent not being able to effect a contract for the delivery of four thousand pair of shoes at Mobille, has purchased a quantity of leather. The Marquis of Casa Calvo being absent from this City it is my intention to enquire of Governor Folch an explanation of the object of these military movements. I flatter myself that Hostilities between the United States and Spain may be avoided and that an honorable adjustment of our differences may ensue. But I am inclined to think that the Spanish Agents calculate on a Speedy rupture and are making all the preparations which their means permit to commence the War in this quarter to advantage. New orleans would unquestionably be the first object of attack and with a view to its security I should be pleased to see Fort St. John repaired and put in a state of defence; that fort commands the mouth of the Bayou St. John and if strengthened would present a great impediment to the passage of troops from Pensacola and Mobille by the way of the lakes to this City at present the works are in ruins but might readily be repaired and made defensible without any considerable expenditure. I have communicated to Colonel Freeman the officer Commanding here my Ideas of the importance of Fort St. John but he does not agree with me in opinion and Says further that, he has not the means of strengthening any fort. If our differences with Spain should Still be unsettled, I beg leave to suggest for consideration the propriety of taking some immediate measures for the security of this territory and particularly the City of New Orleans. I can only calculate with certainty on the valour and patriotism of a part of the militia of this territory and I know that from the Mississippi Territory speedy support would in the event of danger be given. But I nevertheless think that the strengthening of Fort St. John and Fort St. Philip the mounting of cannon as well those suited for Forts as for use in the field the collecting of ample Supplies of ammunition and the stationing on the River Missippi and the Lakes a few gun boats would be measures of precaution. I have the Honor to be Sir very respectfully your Hble Sert
          
            William C. C. Claiborne
          
        